Swift, Ch. J.
In this case, it was contended on the part of the defendant, that the note was obtained by fraud ; and he introduced his evidence to prove the fact. The court pronounced to the jury the law arising in the case, that notes obtained by fraud were void, and then submitted the case on the evidence for the jury to decide whether the defendant had proved that the note was obtained by fraud. The court stated the principle of law correctly to the jury, and properly submitted to them the question of fact.
By the immemorial custom of merchants, sanctioned by judicial decisions, notes and bills payable at banks are entitled to three days grace.
*333Where the parties live in the same town, personal notice of the non-payment of bills and notes must be given ; but in other cases, the putting of a letter into the mail is legal notice.
In this opinion the other Judges severally concurred, except; Hosmer, J. who declined acting, having been of counsel in the cause.
New trial not to be granted.